 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE

 6      CHERYL BISHOP,

 7                          Plaintiff,

 8         v.                                          C18-599 TSZ

 9      WILLIAM BARR, Attorney General,                ORDER
        Department of Justice, Alcohol,
10      Tobacco, Firearms & Explosives,

11                          Defendant.

12         Counsel having advised the Court that this matter has been resolved, and having
13 confirmed that no issue remains for the Court’s determination,

14         NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED with
15 prejudice and without costs.

16         In the event settlement is not perfected, either party may move to reopen and trial
17 will be scheduled, provided such motion is filed within 90 days of the date of this Order.

18         The Clerk is directed to send a copy of this Order to all counsel of record.
19         IT IS SO ORDERED.
20         Dated this 9th day of October, 2019.


                                                     A
21

22
                                                     Thomas S. Zilly
23                                                   United States District Judge
     ORDER - 1
